Citation Nr: 0534427	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  05-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from July 7, 2005 to July 18, 2005.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Togus, Maine, which denied payment or reimbursement of 
unauthorized medical expenses incurred from July 7, 2005 to 
July 18, 2005 for treatment at a non-VA medical facility.  
The veteran filed a notice of disagreement (NOD) in September 
2005, and a statement of the case (SOC) was issued later in 
September 2005.  Subsequently, the veteran filed a 
substantive appeal (VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2005.
  
 The Board notes that in the veteran's VA Form 9 submitted in 
September 2005, he checked a box labeled "I do not want a 
BVA hearing."  However in a Travel Board Information Letter 
submitted at the same time, he checked a box indicating his 
request for a Travel Board Live Video-Hearing.  On a third 
document submitted at that time, he stated that he was phobic 
about appearing in person due to his post-traumatic stress 
disorder symptoms.  The Board construes the above as a 
request for a Board video-conference hearing.  However, a 
remand to arrange that hearing is not necessary given the 
grant below. 


FINDINGS OF FACT

1.  The veteran is service connected for post-traumatic 
stress disorder, which is rated as 100 percent disabling.

2.  On July 7, 2005, the veteran was taken by emergency 
medical providers to Central Maine Medical Center (CMMC) 
where he was admitted on an emergency basis for a condition 
posing a serious threat to the life and health of the 
veteran; CMMC contacted the VA Medical Center in a timely 
manner while the veteran was in the intensive care unit 
(ICU), and arranged to transfer him to the VA Medical Center 
after ICU treatment. 

3.  The veteran checked himself out of CMMC on July 18, 2005 
against medical advice, and is not claiming entitlement to 
payment or reimbursement for any treatment thereafter.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
arising from emergency care provided at a non-VA facility 
from July 7, 2005 to July 18, 2005, have been met. 38 
U.S.C.A. §§ 1703, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.52, 17.53, 17.54 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
Given the favorable disposition of the issue decided below-
granting of the veteran's claim-the Board notes that any 
possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility." 
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA under the above provisions must be authorized 
in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also Opinion of the VA General 
Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

The veteran is service-connected for post-traumatic stress 
disorder, which is assigned a 100 percent disability rating.  
VA medical records show that he receives treatment from VA 
for that disability.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided during the period from July 7 to 18, 2005 when 
the veteran was treated at Central Maine Medical Center.  See 
38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

In this case, the record reflects that VA Fee Services 
Division was notified by telephone on July 8, 2005 that the 
veteran was admitted to Central Maine Medical Center (CMMC), 
as reflected in the summary of evidence contained in the 
statement of the case.  In the statement of the case (SOC), 
the VA Medical Center concedes that it was notified in a 
timely manner and was in contact with CMMC while the veteran 
was in the intensive care unit (ICU), and arrangements were 
being made between the VA hospital and Central Maine Medical 
Center to transfer the veteran to the VA hospital after he 
left the ICU.  In the SOC, the veteran's claim was denied on 
the essential basis that prior to the transfer, the veteran 
signed himself out against medical advice.  

There is no evidence that the veteran obtained prior 
authorization before he was taken to CMMC.  However, in the 
case of an emergency which existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application-whether formal or informal, including by 
telephone-is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  

In this case, the evidence discussed above shows that VA was 
notified on July 8, 2005, within 72 hours of admission, and 
thus in a timely manner under 38 C.F.R. § 17.54.  This is not 
disputed in the SOC, in which the VA Medical Center also 
conceded that arrangements were being made to transfer the 
veteran to the VA hospital, after he was to leave the ICU 
unit.  Further, as explained below, an emergency existed at 
the time of admission.    

The evidence shows that the veteran was admitted on an 
emergency basis.  In a document dated July 7, 2005, titled 
"Physician Certification of Medical Necessity," and signed 
by Karen Crowell, M.D., she addressed the conditions, 
situation and criteria that made critical care and/or air 
medical transport necessary.  She indicated that due to 
multi-trauma, the veteran required rapid transport to a 
specialized center for care that was not available at the 
closest or referring hospital; and that the veteran's 
condition required that time spent out of a hospital 
environment (in transport mode) be as short as possible.

Review of the hospital records show that the veteran was 
injured when he had an accident while riding an ATV.  
Emergency medical assistance was called and the veteran was 
not able to give a clear explanation.  The veteran was 
transported by emergency medical service providers, who were 
unable to fully immobilize the veteran due to pain.  The 
veteran had pain with deep inspiration and on palpation to 
right posterior ribs.  He was medicated with fentanyl prior 
to being flown to the Central Maine Medical Center. 

At the medical center, emergency services conducted CT 
examination of the chest that revealed multiple fractures 
involving ribs three through nine with no pneumothorax.  

Subsequently, the principal diagnosis was right rib fractures 
three through nine with hemothorax, which is defined as a 
collection of blood in the pleural cavity.  See Dorland's 
Illustrated Medical Dictionary 751 (28th ed. 1994).  
Pertinent secondary diagnoses included respiratory failure, 
staph aureus pneumonia, and multiple contusions and 
abrasions.

The above discussion clearly shows that the veteran was 
admitted on an emergency basis, and that the VA hospital was 
notified within 72 hours of admission and arrangements were 
made to transfer the veteran after he was to leave the ICU.  
Therefore, pursuant to 38 C.F.R. § 17.54, appropriate 
authorization for non-VA expenses was granted.

Under 38 C.F.R. § 17.53, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.  

The evidence shows that after initial emergency treatment by 
the CMMC emergency services, the veteran was admitted to the 
ICU for pain control and he pulmonary toilet.  He had an 
epidural catheter placed by anesthesia, and required 
aggressive pulmonary toilet.  Over the initial 48 hours the 
veteran became increasingly confused, consistent with alcohol 
withdrawal.  Early in the morning of July 10, 2005, he 
required intubation, and insertion of a right chest tube for 
an enlarging pleural effusion.  He remained intubated for the 
next three days.  He developed a pneumonia and cultures grew 
out Staph aureus.  After he was extubated on July 13, 2005, 
the veteran continued to have problems with confusion.

The veteran was transferred to the floor on post trauma day 
number eight.  He still had intermittent periods of confusion 
and required aggressive pulmonary toilet.  His chest tube was 
removed on July 18, 2005.  Arrangements were made to transfer 
the veteran to the Togus VA Medical Center for further 
pulmonary treatment, as well as alcohol rehabilitation.  
However, the veteran insisted on signing himself out against 
medical advice at Central Maine Medical Center.  

In summary, when CMMC contacted the VA Medical Center on July 
8, 2005, arrangements were made for the transfer of the 
veteran after he was to be transferred from the ICU.  After 
that transfer from ICU to the floor, arrangements were made 
between CMMC and the VA Medical Center to transfer the 
veteran, however, instead, he signed himself out.  Based on 
this, the Board finds that the arrangements were made for 
transfer to the VA hospital at the end of the period of time 
required to stabilize or improve the veteran's condition.  
Therefore, authorization for reimbursement is warranted under 
38 C.F.R. § 17.53, for treatment from July 7, 2005 to July 
18, 2005.

The veteran's claim was denied on the basis that the veteran 
signed out of CMMC against medical advice.  This has no 
bearing with respect to the veteran's claim.  This would 
matter only if the veteran continued to receive treatment by 
non-VA medical providers after arrangements were made for his 
transfer to the VA Medical Center, and the veteran claimed 
entitlement to reimbursement for expenses arising from that 
subsequent treatment.  This is not the case here.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided from July 7, 2005 
to July 18, 2005, was obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.  


ORDER

Entitlement to payment or reimbursement for medical expenses 
arising from emergency care provided at a non-VA facility 
from July 7, 2005 to July 18, 2005 is granted.
 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


